



CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL AND (ii) WOULD BE LIKELY TO CAUSE COMPETITITVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED. SUCH EXCLUDED INFORMATION IS DENOTED BY ASTERISKS
IN BRACKETS [*****].


FIRST AMENDMENT
to
737 PRODUCTION RATE ADJUSTMENT AND OTHER SETTLEMENTS
MEMORANDUM OF AGREEMENT
between
THE BOEING COMPANY
and
SPIRIT AEROSYSTEMS, INC.


This FIRST AMENDMENT to the 737 PRODUCTION RATE ADJUSTMENT AND OTHER SETTLEMENTS
MEMORANDUM OF AGREEMENT (“Amendment”) is entered into as of May 5, 2020
(“Effective Date”) by and between The Boeing Company (“Boeing”), a Delaware
corporation, and Spirit AeroSystems, Inc. (“Seller”), a Delaware corporation.
Boeing and Seller may be referred to herein individually as a “Party” and
collectively as the “Parties.”
RECITALS
A.
The Parties entered into the 737 Production Rate Adjustment and Other
Settlements Memorandum of Agreement (“February 2020 MOA”) on February 6, 2020.

B.
The Parties also wish to amend the February 2020 MOA to modify the 737
Production Rate table, add a credit towards the production [*****] Price, and
modify the timing of the Recalculated Pre-Payment Comparison.

C.
The Parties wish to memorialize their agreement on these matters in this
Amendment to the February 2020 MOA, in accordance with the terms set forth
below.

AGREEMENTS
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
Parties agree as follows:
1.
Capitalized Terms. Capitalized terms used and not otherwise defined in this
Amendment will have the meanings ascribed thereto in SBP MS-65530-0016
("Sustaining SBP"), GTA BCA-65530-0016 ("Sustaining GTA"), AA-65530-0010
(“Sustaining AA”), SBP MS-65530-0019 (“787 SBP”), GTA BCA-65520-0032 (“787
GTA”), AA-65520-0026 (“787 AA”), Master Program Contract FZ-247827-8901N (“767
MPC”), and February 2020 MOA (collectively, the "Contracts").

2.
Production Rates. February 2020 MOA Section 3 is hereby amended and restated, in
its entirety, as follows:

“3. Production Rates. Unless otherwise directed by Boeing, Seller’s production
rate for 737 Program Airplane, its Derivatives and the P-8 (“Build Rate”),
starting in May 2020 will be as follows:
Month(s)
Seller Build Rate -
Airplanes per Month (“APM”)*
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]

* [*****]





--------------------------------------------------------------------------------





3.1
Delivery Point, Title Transfer, and Risk of Loss. Seller is obligated to build
Products in support of the Sustaining SBP. Seller’s Build Rate may differ from
Boeing’s 737 production rate. Notwithstanding Seller’s different Build Rate, all
737 Products will be delivered F.O.B. carrier’s transport at Seller’s plant. For
the purposes of this MOA, the meaning of carrier’s transport, with respect to
737 Products, will be mutually agreed by the Parties given the expectation that
some 737 Products may be stored after delivery to the above described F.O.B.
point ("Ship in Place”) rather than shipped immediately to Boeing. Products
stored as a result of a Ship in Place are referred to herein as “Stored
Products”.

a.
Title to and risk of any loss of or damage to the Products will transfer to
Boeing at the above described F.O.B. point, except to the extent loss or damage
results from the Seller’s fault or negligence. If requested by Boeing, Seller
will store the Products at the locations that Seller is using for such storage
as of the Effective Date (“Current Storage Location”). Seller will be
responsible for any incremental costs associated with such Stored Products at
Current Storage Location;

b.
Seller will provide status and records related to Stored Products. The number of
Stored Products will not exceed one hundred and sixty (160) Shipsets. The number
of Stored Products will not be fewer than eighteen (18) Shipsets, unless
otherwise directed by Boeing; and

c.
Seller will support efforts to optimize the location of the Stored Products to
minimize Boeing’s insurance risks. If the Parties mutually agree on another
location for Stored Products, then the Parties will also mutually agree on i)
all associated incremental costs, and ii) how such costs will be allocated
between the Parties.

3.2
Fourteen Shipsets. Notwithstanding the Build Rates set forth in the above table,
in February 2020, Seller will Ship in Place up to fourteen (14) completed 737
Shipsets (“February Shipsets”). The Price for the February Shipsets is stated in
Section 4.6.

3.3
Work on Stored Products.

a.
Rework. If Stored Products require rework due to the fault of Seller, then
Seller will perform the rework without additional cost to Boeing while Seller is
storing the Stored Products. If the Parties determine it is not feasible to
perform the rework while the Seller is storing the Stored Product given
reasonably available time, materials, tooling, equipment, and labor, then the
Parties will coordinate and determine where, when, and how the rework will be
performed pursuant to the applicable provisions of the Sustaining SBP and
Sustaining GTA; and

b.
Changes. The Parties will utilize the existing Change incorporation process
within the Sustaining SBP for Changes to the Stored Products. Seller is
obligated to complete all directed Changes to Stored Products, with no
additional cost to Boeing arising from the fact that such 737 Products are
Stored Products.”

3.
Recalculated Pre-Payment. The Pre-Payment was an estimate [*****] that would
have been due given the projected build rate in the February 2020 MOA, as
illustrated in Attachment A of the February 2020 MOA. February 2020 MOA
Sub-Section 4.4 is hereby amended and restated, in its entirety, as follows:

“4.4 Within sixty calendar (60) days following the U.S. Federal Aviation
Administration 737 MAX ungrounding, the Parties will recalculate the Pre-Payment
(“Recalculated Pre-Payment”) by using the i) planned Build Rate, ii) the planned
quantity of each minor model defined in the latest F.O.B. master schedule, and
iii) minor model pricing assumptions stated in Attachment A.
a.
The Parties agree that Seller will provide Boeing thirty million U.S. dollars
($30,000,000) in credit [*****] that apply to Products produced in 2021
(“Credit”).

b.
The Parties will compare the Pre-Payment to the Recalculated Pre-Payment
(“Comparison”). If the Comparison identifies a gap, either over or under the
Pre-Payment amount, then the respective Party will make any such payment to
address the gap, no later than one hundred and twenty (120) calendar days
following the 737 MAX ungrounding. If Boeing owes Seller






--------------------------------------------------------------------------------





a Comparison payment, then the Credit shall be utilized first for the Comparison
payment, with any remaining balance paid by Boeing. For example, if the
Comparison identifies a sixty-six million U.S. dollar ($66,000,000) gap owed to
Seller, then the thirty million U.S. dollars ($30,000,000) Credit will be
applied and Boeing would pay Seller the thirty-six million U.S. dollars
($36,000,000) delta. If the Comparison does not require the entire Credit to be
used, then any such Credit balance shall be used toward Section 4.5.a.”
4.
Recalculated Pre-Payment Comparison. February 2020 MOA Sub-Section 4.5 is hereby
amended and restated, in its entirety, as follows:

“4.5 Furthermore, once Boeing provides a CCN that incorporates a master schedule
with quantities of [*****] APM, or on June 30, 2022, whichever occurs sooner,
the Parties will calculate any difference between the Recalculated Pre-Payment
amount to what would have been due for the actual Product Price by using i)
actual Build Rate, ii) the actual quantity of each minor model delivered to
Boeing, and iii) the minor model pricing assumptions stated in Attachment A.
a.
The Parties will compare this actual value to the Recalculated Pre-Payment
(“Recalculated Pre-Payment Comparison”). If the Recalculated Pre-Payment
Comparison identifies a gap, either over or under the Recalculated Pre-Payment
amount, then the respective Party will make any such payment to address the gap,
no later than August 31, 2022. If Boeing owes Seller a Recalculated Pre-Payment
Comparison payment, then any remaining balance of the Credit will be applied
toward the Recalculated Pre-Payment Comparison payment.”

5.
[*****] Production Stabilization. February 2020 MOA Sub-Section 6.1.b. is hereby
amended and restated, in its entirety, as follows:

“b. The [*****] Advance includes sixty million U.S. dollars ($60,000,000) for
production stabilization efforts throughout 2020 (“Production Stabilization
Fee”).”
6.
Amendments. The Parties will execute amendments to the Contracts to incorporate
the February 2020 MOA and this Amendment thereto, including without limitation
any Bonded Stores Agreement, as required, on or before sixty calendar (60) days
following the 737 MAX U.S. Federal Aviation Administration ungrounding.

7.
Complete Agreement. This Amendment constitutes a binding agreement between the
Parties with respect to the subject matter set forth herein and supersedes all
previous agreements between the Parties relating thereto, whether written or
oral. The Parties agree to have further conversations if Boeing makes revisions
to its currently planned production scenario. Except as otherwise amended by
this Amendment, the February 2020 MOA remains in full force and effect.

8.
Governing Law and Jurisdiction. This Amendment is governed by the laws of the
state of Washington, exclusive of Washington's conflict of laws principles. This
Amendment excludes the application of the 1980 United Nations Convention on
Contracts for the International Sale of Goods. Boeing and Seller hereby
irrevocably consent to and submit themselves exclusively to the jurisdiction of
the applicable courts of King County, Washington and the federal courts of
Washington State for the purpose of any suit, action or other judicial
proceeding arising out of or connected with this Amendment. Boeing and Seller
hereby waive and agree not to assert by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that (a) Boeing and
Seller are not personally subject to the jurisdiction of the above-named courts,
(b) the suit, action or proceeding is brought in an inconvenient forum or (c)
the venue of the suit, action or proceeding is improper.

9.
Confidential Treatment. The information contained herein is confidential
business information. The Parties will limit the disclosure of this Amendment’s
contents to employees with a need to know and who understand that they are not
to disclose its contents to any other person or entity without the prior written
consent of the other Party. Notwithstanding the above, the Parties may file this
Amendment with the SEC, if legally required to do so but must give the other
Party twenty-four (24) hours advance notice and will omit confidential
information as permitted by applicable law as appropriate after providing such
Party the opportunity to provide comments. Nothing in this section will prevent
either Party from making reasonable disclosures during the course of its
earnings calls.

10.
Interpretation. Each Party has had the opportunity to draft, review, and edit
this Amendment. Accordingly, no presumption for or against either Party arising
out of drafting all or any part of this






--------------------------------------------------------------------------------





Amendment will be applied in any action relating to or arising from this
Amendment; and the Parties hereby waive the benefit of any statute or common law
rule providing that in cases of uncertainty language of a contract should be
interpreted against the Party who caused the uncertainty to exist.


EXECUTED as of the Effective Date by the duly authorized representatives of the
Parties.


THE BOEING COMPANY                SPIRIT AEROSYSTEMS, INC.
By:     /s/Ashley A. Klotz_____            By:    /s/Brenda R. Mesker __    
Name:    Ashley A. Klotz_______            Name:     Brenda R. Mesker____    
Title:    Manager, SC Contracts             Title:    Vice President_______    
Date:     May 5, 2020_________            Date:     May 5, 2020_________    







